Title: To James Madison from Albert Gallatin, [ca. 7 March] 1811
From: Gallatin, Albert
To: Madison, James


Dear Sir[ca. 7 March 1811]
I have long & seriously reflected on the present state of things, and on my personal situation. This has for some time been sufficiently unpleasant; and nothing but a sense of public duty and attachment to yourself could have induced me to retain it to this day. But I am convinced that in neither respect can I be any longer useful under existing circumstances.
In a government organised like that of the United States, a government not too strong for effecting its principal object—the protection of national rights against foreign aggressions; and particularly under circumstances as adverse and embarrassing as those under which the United States are now placed; it appears to me that not only capacity & talents in the administration, but also a perfect heart-felt cordiality amongst its members are essentially necessary to command the public confidence, & to produce the requisite union of views and action between the several branches of Government. In at least one of those points your present administration is defective; and the effects already sensibly felt become every day more extensive and fatal. New subdivisions, & personal factions equally hostile to yourself & to the general welfare daily acquire additional strength. Measures of vital importance have been and are defeated: every operation even of the most simple and ordinary nature is prevented or impeded: the embarrassments of Government, great as from foreign causes they already are, are unnecessarily encreased: public confidence in the public councils and in the executive is impaired; and every day seems to encrease every one of those evils. Such state of things cannot last: a radical & speedy remedy has become absolutely necessary. What that ought to be, what change would best promote the success of your administration and the welfare of the U. States, is not for me to say. I can only judge for myself; and I clearly perceive that my continuing a member of the present administration is no longer of any public utility, invigorates the opposition against yourself and must necessarily be attended with an increased loss of reputation to myself. Under these impressions, not without reluctance and after having perhaps hesitated too long in hopes of a favorable change, I beg leave to tender you my resignation, to take place at such day, within a reasonable time, as you will think most consistent with the public service. I hope that I hardly need add any expressions of my respect and sincere personal attachment to you, of the regret I will feel on leaving you at this critical time, & of the grateful sense I ever will retain of your kindness to me;
